                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

FERNANDO FONSECA, Jr.,                :
BRADLEY L. MERWINE,
WILLIE JAMES BROWN,                   :

            Plaintiffs                :

      v.                              : CIVIL ACTION NO. 3:19-1427

GENE BERDANIER, et al.,               :      (Judge Mannion)

           Defendants                 :

                              MEMORANDUM

I. Background

      Seventeen inmates, all housed in Schuylkill County Prison, Pottsville,

Pennsylvania, filed the above captioned action pursuant to 42 U.S.C. §1983.

(Doc. 1). The named Defendants are fourteen correctional officers employed

at Schuylkill County Prison and William Baldwin, Schuylkill County Prison

Board President. Id.

      By Order dated August 19, 2019, this Court issued a Thirty (30) Day

Administrative Order, requiring each Plaintiff to file a completed and signed

Application to Proceed In Forma Pauperis, or pay the filing fee, within thirty

days. (Doc. 5).

      To date, Plaintiffs Fonseca, Merwine, and Brown are the only Plaintiffs
to submit an application requesting leave to proceed in forma pauperis under

28 U.S.C. §1915. Consequently, the remaining Plaintiffs will be dismissed

from the above captioned action for failure to file a completed and signed

Application to Proceed In Forma Pauperis, or pay the filing fee.

      The Prison Litigation Reform Act (the "Act"), Pub. L. No. 104-134, 110

Stat. Application to Proceed In Forma Pauperis, or pay the filing fee 1321

(April 26, 1996) imposes obligations on prisoners who file suit in federal court

and wish to proceed in forma pauperis under 28 U.S.C. §1915, e.g., the full

filing fee ultimately must be paid (at least in a non-habeas suit). Also, the

section requires screening complaints in prisoner actions.1

      The complaint will now be reviewed pursuant to the screening provisions

of the Act. For the reasons set forth below, Plaintiffs’ request for injunctive

relief will be dismissed and Plaintiffs’ claims for damages will proceed.

      When considering a complaint accompanied by a motion to proceed in

forma pauperis, a district court may determine that process should not be


      1
       Section 1915(e)(2) provides:
      (2) Notwithstanding any filing fee, or any portion thereof, that may have
      been paid, the court shall dismiss the case at any time if the court
      determines that (A) the allegation of poverty is untrue; or (B) the action
      or appeal (i) is frivolous or malicious; (ii) fails to state a claim on which
      relief may be granted; or (iii) seeks monetary relief against a defendant
      who is immune from such relief.
                                        2
issued if the complaint is malicious, presents an indisputably meritless legal

theory, or is predicated on clearly baseless factual contentions. Neitzke v.

Williams, 490 U.S. 319, 327-28 (1989); Wilson v. Rackmill, 878 F.2d 772, 774

(3d Cir. 1989).2 “The frivolousness determination is a discretionary one,” and

trial courts “are in the best position” to determine when an indigent litigant’s

complaint is appropriate for summary dismissal. Denton v. Hernandez, 504

U.S. 25, 33 (1992).



II. Allegations in the Complaint

      The Plaintiffs make the following ten claims regarding the conditions of

the Schuylkill County Prison:

      1.    There is mold growing in the cinder block near the
            showers.
      2.    The ceiling tiles have fell and are falling in the block
            and above tables where individuals eat with particles
            that fall from ceiling.
      3.    There are electric extension cords bare in the shower
            area attached to the railing which is rust.
      4.    The kitchen is not serving the proper portion of food


      2
       Indisputably meritless legal theories are those “in which it is either
readily apparent that the plaintiff's complaint lacks an arguable basis in law
or that the defendants are clearly entitled to immunity from suit.” Roman v.
Jeffes, 904 F.2d 192, 194 (3d Cir. 1990) (quoting Sultenfuss v. Snow, 894
F.2d 1277, 1278 (11th Cir. 1990)). Clearly baseless factual contentions
describe scenarios “clearly removed from reality.” Id.
                                       3
            and inmates are being mal nutriented (sic) and
            deprived of the proper amount of calories required per
            meal per day.
      5.    There is no air circulation. The windows and sills are
            cluttered with debris and there is no air circulation;
            even the guards say its inhumane.
      6.    Inmates are sold instant coffee but not supplied hot
            water to drink it. The same is sold Ramen soup but
            not given hot water to make them.
      7.    There’s toilet paper and debris hanging from the
            ceiling and it sometimes falls into individual food or
            onto individuals. It’s extremely unsanitary.
      8.    Inmates that feel it’s to hot to go out to yard are
            forced to lock in cells that are atrocious with heat and
            no air circulation.
      9.    No cold water is supplied on the block or in the yard
            for inmates to drink to re-hydrate.
      10.   The heat and living conditions of this facility are/is
            inhumane.

(Doc. 1). Plaintiffs claim that they have “been sick, vomiting, heat stroke and

exhausting, difficulty breathing at times and constant headaches. Id. For

relief, Plaintiffs seek to have “the ceiling repaired, the mold removed, the

cinder blocks broke out and replaced, the debris on the ceilings wiped

off/brushed off, the amount of food being served to be monitored to make

sure the proper portion is being served, some type of coolant or ventilation

system put in and windows cleaned out so air can come through the screens

or windows, welded close and air conditioning system installed, hot water

keep on the block or a 180̊ line put in or microwave and 24,000,000 for


                                       4
medical expenses and bills that could possibly arise in the future from

breathing in the germs of the mold and to divide amongst inmates that were

affected by and mistreated through these conditions we’d like some type of

step welded onto the beds for people to get up and down the bunks, plates

so inmates can’t roll off top bunks and get hurt. Id.

      On October 11, 2019, mail sent to Plaintiff, Fernando Fonseca, was

returned as undeliverable, stating inmate not at Schuylkill County Prison,

return to sender and unable to forward. (Doc. 34).

      On November 12, 2019, Plaintiff, Bradley Merwine filed a notice of

address change, indicating that on August 20, 2019, he was transferred from

the Schuylkill County Prison to the Mahanoy State Correctional Institution,

Frackville, Pennsylvania. (Doc. 36). Plaintiff, William Brown’s motion to

proceed in forma pauperis, indicates that he is now being held in the State

Correctional Institution, Camp Hill, Pennsylvania. (Doc. 38). Thus, it is

apparent that the three Plaintiffs permitted to proceed in the above captioned

action are no longer confined in the Schuylkill County Prison.



III. Discussion

      The adjudicatory power of a federal court depends upon the “continuing


                                       5
existence of a live and acute controversy.” Steffel v. Thompson, 415 U.S. 452,

459 (1974). A federal court may entertain “only actual, ongoing cases or

controversies.” Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009) (quoting

Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990)). Where a plaintiff

seeks injunctive relief for prison conditions that he is no longer subject to,

there is no longer a live controversy and a court cannot grant that injunctive

relief. See Abdul-Akbar v. Watson, 4 F.3d 195, 206 (3d Cir. 1993); Fortes v.

Harding, 19 F. Supp.2d 323, 326 (M.D. Pa. 1998).

      Significantly, a transfer from one prison facility to another moots any

claims for injunctive or declaratory relief pending against officials at the

institution from which he was transferred moot. See Abdul-Akbar v. Watson,

4 F.3d 195, 206-07 (3rd Cir. 1993); Weaver v. Wilcox, 650 F.2d 22, 27 (3rd

Cir. 1981). See also, Spencer v. Sec’y Dep’t of Corr., No. 14-2009, 2015 WL

3895302, at *1 n.2 (3d Cir. June 25, 2015) (noting that plaintiff’s transfer

rendered his request for declaratory and injunctive relief against officials at

that institution moot); Banks v. Sec’y Pennsylvania Dep’t of Corr., 601 F.

App’x 101, 103 (3d Cir. 2015) (same); Capozzi v. Bledsoe, 560 F. App’x 157,

159 (3d Cir. 2014) (same); Mollett v. Leicth, 511 F. App’x 172, 174 (3d Cir.

2013) (finding that because the inmate plaintiff’s transfer rendered the case


                                       6
moot the district court lacked jurisdiction over the merits of the case).

Plaintiffs’ complaint, seeking injunctive relief related to their conditions of

confinement at the Schuylkill County Prison are now moot, as they are no

longer incarcerated at Schuylkill County Prison. Thus, Plaintiffs’ claims for

injunctive relief will be dismissed and Plaintiffs will be permitted to proceed

only on their claim for damages. A separate Order will be issued.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge

DATED: December 11, 2019
19-1427-01




                                       7
